DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 recites the phrase “represented by one of Formulae 40 and 50”. Applicants are advised to amend this phrase to recite “represented by one of Formula 40 or 50”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 8 recites the phrase “wherein the emission layer is to emit blue light”. Applicants are advised to amend this phrase to recite “wherein the emission layer emits blue light”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 8 recites the phrase “M4 and M5 are each independently selected from platinum (Pt), palladium (Pd),copper (Cu), silver (Ag), gold (Au), rhodium (Rh), iridium (Ir), ruthenium (Ru), osmium(Os), titanium (Ti), zirconium (Zr), hafnium (Hf), europium (Eu), terbium (Tb), and thulium (TM)”. Applicants are advised to amend this phrase to recite “M4 and M5 are each independently selected from platinum (Pt), palladium (Pd),copper (Cu), silver (Ag), gold (Au), rhodium (Rh), iridium (Ir), ruthenium (Ru), osmium(Os), titanium (Ti), zirconium (Zr), hafnium (Hf), europium (Eu), terbium (Tb), or thulium (Tm)”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 8 recites the phrase “independently selected from a single bond, *-O-*’, and *-S*’”.  Applicants are advised to amend this phrase to recite “independently selected from a single bond, *-O-*’, or *-S*’”Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 8 recites the “L41 to L44 and L51 are each independently selected from a single bond,…*-P(=O)(R45)-*’, and *-Ge(R45)(R46)-*’”. Applicants are advised to amend this phrase to recite “L41 to L44 and L51 are each independently selected from a single bond,…*-P(=O)(R45)-*’, or *-Ge(R45)(R46)-*’” Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 8 recites the phrase “R41 to R46, R51, and R52 are each independently selected from hydrogen….S(=O)2(Q41), and -P(=O)(Q41)(Q42)”. Applicants are advised to amend this phrase to recite “R41 to R46, R51, and R52 are each independently selected from hydrogen….S(=O)2(Q41), or -P(=O)(Q41)(Q42)”Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 8 recites the phrase “at least one substituent of the substituted C1-C20 alkyl group…and the substituted monovalent non-aromatic condensed heteropolycyclic group”.   Applicants are advised to amend this phrase to be “at least one substituent of the substituted C1-C20 alkyl group…or the substituted monovalent non-aromatic condensed heteropolycyclic group”. Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 8 recites the phrase “the substituted monovalent non-aromatic condensed heteropolycyclic group is selected from:”. Applicants are advised to amend this phrase to recite ““the substituted monovalent non-aromatic condensed heteropolycyclic group is selected from the group consisting of:. Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 8 recites the phrase “wherein Q41 to Q43, Q51 to Q53, Q61 to Q63, and Q71 to Q73 are each independently selected from hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, a C1-C60 alkoxy group, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6C60 arylthiol group, a C1-C60 heteroaryl group, a C1-C60 heteroaryloxy group, a C1-C60 heteroarylthio group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group; a C1-C60 alkyl group substituted with at least one selected from deuterium, -F, and a cyano group, a C60-C60 aryl group substituted with at least one selected from deuterium, -F, and a cyano group, a biphenyl group, and a terphenyl group”. 
Applicants are advised to amend this phrase to recite “wherein Q41 to Q43, Q51 to Q53, Q61 to Q63, and Q71 to Q73 are each independently selected from hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, a C1-C60 alkoxy group, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6C60 arylthiol group, a C1-C60 heteroaryl group, a C1-C60 heteroaryloxy group, a C1-C60 heteroarylthio group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group; a C1-C60 alkyl group substituted with at least one selected from deuterium, -F, or a cyano group, a C60-C60 aryl group substituted with at least one selected from deuterium, -F, or a cyano group, a biphenyl group, or a terphenyl group”

Claim 9 is objected to because of the following informalities: Claim 9 recites “X21 to X23 are each independently selected from C(R24) and C-*”. Applicants are advised to amend this phrase to recite “X21 to X23 are each independently selected from C(R24) or C-*”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Claim 9 recites “X25 and X126 are each independently selected from C(R24) and C-*, provided that at least one selected from X25 and X26 is C-*” .  Applicants are advised to amend this phrase to recite “X25 and X26 are each independently selected from C(R24) or C-*, provided that at least one selected from X25 or X26 is C-*”  Appropriate correction is required.

Claim 9 objected to because of the following informalities: Claim 9 recites the phrase “R21 to R24 are each independently selected from hydrogen…and -P(=O)(Q1)(Q2)”. Applicants are advised to amend this phrase to recite “R21 to R24 are each independently selected from hydrogen…or -P(=O)(Q1)(Q2)”. Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Claim 9 recites the phrase “b21 is selected from 1, 2, and 3, b22 is selected from 1, 2, 3, 4, and 5, b23 is selected from 1, 2, 3, and 4, b24 is selected from 1 and 2”. Applicants are advised to amend this phrase to recite “b21 is selected from 1, 2, or 3, b22 is selected from 1, 2, 3, 4, or 5, b23 is selected from 1, 2, 3, or 4, b24 is selected from 1 or 2”..  Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Claim 9 recites the phrase “wherein Q1 to Q3 are each independently selected from hydrogen… and a terphenyl group”. Applicants are advised to amend this phrase to recite “wherein Q1 to Q3 are each independently selected from hydrogen… or a terphenyl group”.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities: Claim 10 recites “L41 to L44 and L51 are each independently selected from a single bond….and *-N(R45)-*’. Applicants are advised to amend this phrase to recite “L41 to L44 and L51 are each independently selected from a single bond….or *-N(R45)-*’.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities: Claim 10 recites the phrase “R41 to R46, R51 and R52 are each independently selected from:”.  Applicants are advised to amend this phrase to recite “R41 to R46, R51 and R52 are each independently selected from the group consisting of”. Appropriate correction is required.

Claim 13 is objected to because of the following informalities: Claim 13 recites the phrase “Y11 and Y12 are each independently selected from a single bond… and P(=O)(R14)”. Applicants are advised to amend this phrase to recite Y11 and Y12 are each independently selected from a single bond… or P(=O)(R14)”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: Claim 13 recites the phrase “R11 to R15 are each independently selected from hydrogen… and -P(=O)(Q1)(Q2)”. Applicants are advised to amend this phrase to recite “R11 to R15 are each independently selected from hydrogen… or -P(=O)(Q1)(Q2)”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: Claim 13 recites the phrase “at least one substituent of the substituted C5-C60 carbocyclic group…and the substituted monovalent non-aromatic condensed heteropolycyclic group is selected from:”.  Applicants are advised to amend this phrase to recite at least one substituent of the substituted C5-C60 carbocyclic group…or the substituted monovalent non-aromatic condensed heteropolycyclic group is selected from the group consisting of:”. Appropriate correction is required.

Claim 13 is objected to because of the following informalities: Claim 13 recites the phrase “Q31 to Q33 are each independently selected from hydrogen… and a terphenyl group”. Applicants are advised to amend this phrase to recite “Q31 to Q33 are each independently selected from hydrogen… or a terphenyl group”.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14 recites the phrase “CY11 to CY13 are each independently selected from a benzene group… and a dibenzosilole group”. Applicants are advised to amend this phrase to recite “CY11 to CY13 are each independently selected from a benzene group… or a dibenzosilole group”. .Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14 recites “R11 to R15 are each independently selected from a hydrogen… and a group represented”.  Applicants are advised to amend this phrase to recite “R11 to R15 are each independently selected from a hydrogen… or a group represented”. Appropriate correction is required.

Claim 14 is  objected to because of the following informalities: Claim 14 recites the phrase “Z31 to Z34 are each independently selected from hydrogen…and a naphthyl group”. Applicants are advised to amend this phrase to recite “Z31 to Z34 are each independently selected from hydrogen…or a naphthyl group”.   Appropriate correction is required.

Claim 15 is objected to because of the following informalities: Claim 15 recites the phrase “L501 to L503 are each independently selected from… and a substituted or unsubstituted divalent non-aromatic condensed heteropolycyclic group”. Applicants are advised to amend this phrase to recite “L501 to L503 are each independently selected from… or a substituted or unsubstituted divalent non-aromatic condensed heteropolycyclic group”  Appropriate correction is required.

Claim 15 is objected to because of the following informalities: Claim 15 recites the phrase “R501 to R502 are each independently selected from… and a substituted or unsubstituted divalent non-aromatic condensed heteropolycyclic group”. Applicants are advised to amend this phrase to “R501 to R502 are each independently selected from… or a substituted or unsubstituted divalent non-aromatic condensed heteropolycyclic group”  Appropriate correction is required.

Claim 20 is objected to because of the following informalities: Claim 20 recites “wherein the first elected of the organic light emitting device is electrically connected to one of a source electrode and a drain electrode of the thin-film transistor”.   Applicants are advised to amend this phrase to recite “wherein the first elected of the organic light emitting device is electrically connected to one of a source electrode or a drain electrode of the thin-film transistor”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific first and second dopants meeting Equations 1-1 and 1-2, does not reasonably provide enablement for any first and second dopants meeting Equations 1-1 and 1-2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to : (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Applying these factors to claim 2, it is noted that the specification provides no direction or working examples (cf. factors (f) and (g)) for any first and second dopants other than Compounds 40-1, 12-1, 40-2, and FD23. Thus, the only portions of the specification that describe the first and second dopants that satisfy Equations 1-1 and 1-2 recited in claim 2 at those described in Paragraph [00518] Table 1 of the Specification and this section of the Specification does not disclose any other first and second dopants other than Compounds 40-1, 12-1, 40-2, and FD23.
Furthermore, in view of the breadth of claim 2 (cf. factor (a)) which encompasses innumerable first and second dopant, all of which are mutually structurally different, it is urged that the quantity of experimentation (cf. factor (h)) involved in order to reach a usable embodiment would be great. In light of the above factors, it is concluded that undue experimentation would be involved to make and use the invention as presently claimed.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific first and second dopants meeting Equation 2-1, does not reasonably provide enablement for does not reasonably provide enablement for any first and second dopants meeting Equation 2-1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in degerming whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to : (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Applying these factors to claim 3, it is noted that the specification provides no direction or working examples (cf. factors (f) and (g)) for any polymer other than the specific dopants disclosed in Table 1 of the instant Specification. Thus, the only portions of the specification that describe the first and second dopants meeting Equation 2-1 in Table 1 of the instant Specification and this Table names only specific dopants and not any other dopant compounds. 
Furthermore, in view of the breadth of claim 3 (cf. factor (a)) which encompasses innumerable dopants, all of which are mutually structurally different, it is urged that the quantity of experimentation (cf. factor (h)) involved in order to reach a usable embodiment would be great. In light of the above factors, it is concluded that undue experimentation would be involved to make and use the invention as presently claimed.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to : (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Applying these factors to claim 4, it is noted that the specification provides no direction or working examples (cf. factors (f) and (g)) for first and second doping compounds meetings Equation 2-2. Specifically, it is noted that while Table 1 of the Specification discloses Compound 40-1, 12-1, 40-2 and FD23 and the associated T1 onset energy values, none of these compounds satisfy Equation 2-2, i.e. the difference between the T1 onset values of these compound is less than 0.2 eV and therefore it is unclear which compounds or combination of compounds satisfy the equation as recited in the instant claim. 
Furthermore, in view of the breadth of claim 4 (cf. factor (a)) which encompasses innumerable dopants all of which are mutually structurally different, it is urged that the quantity of experimentation (cf. factor (h)) involved in order to reach a usable embodiment would be great. In light of the above factors, it is concluded that undue experimentation would be involved to make and use the invention as presently claimed.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to : (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Applying these factors to claim 6, it is noted that the specification provides no direction or working examples (cf. factors (f) and (g)) where the ratio of emission components emitting for the second dopant to total emission components from the emission layer is 50 % of greater.
Furthermore, in view of the breadth of claim 6 (cf. factor (a)) which encompasses innumerable dopants all of which are mutually structurally different, it is urged that the quantity of experimentation (cf. factor (h)) involved in order to reach a usable embodiment would be great. In light of the above factors, it is concluded that undue experimentation would be involved to make and use the invention as presently claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-10, 17, and 19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kishino et al (US 2011/0062425).

Regarding claim 1, Kishino et al discloses an organic light emitting device comprising an anode, i.e. a first electrode, a cathode, i.e. a second electrode, and an organic compound layer disposed between the anode and cathode (Abstract). The organic compound layer comprises a light emitting sublayer, i.e. an emission layer (Abstract). The light emitting sublayer comprises a host, a metallic complex acting as a first dopant, and a metal complex acting as a second dopant (Abstract). 
Specific attention is directed to Example 1 presented in Table 1 where in the light emitting sublayer comprises CBP as a host, and dopant compounds D1-1 and Ir(4F5mpiq)3 ([0069]). Compound D1-1 and Ir(4F5mpiq) 3 have the following respective formulas ([0063] and Page 6):

    PNG
    media_image1.png
    234
    224
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    311
    368
    media_image2.png
    Greyscale
.
Both of these compounds contain Ir as a metal, i.e. a metal with an atomic number of 77 and therefore either D1-1 or Ir(4F5mpiq) 3 can be considered to be the recited first dopant, while the other is encompassed by the recited second dopant of the claims.

	Regarding claim 6, Kishino et al teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However; the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the ration of the emission components emitted from the second dopant to total emission components from the emission layer is 50 % or greater, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 7, Kishino et al teaches all the claim limitations as set forth above. Given that the reference discloses the light emitting layer only contains the host and the two (2) dopant compounds, the light emitting layer consists of the host and first and second dopant compounds as recited in the present claims.

Regarding claim 8, Kishino et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses Ir(4F5mpiq)3, i.e.

    PNG
    media_image3.png
    311
    368
    media_image3.png
    Greyscale
.
This compound corresponds to recited Formula 50, i.e.

    PNG
    media_image4.png
    283
    328
    media_image4.png
    Greyscale
,
where M5 is Ir; n51 is three (3); n52 is zero (0); Y51 is C; Y52 is N. A51 is benzene, i.e. a C6 carbocyclic group; and A52 is isoquinoline, i.e. a C9 heterocyclic group; T51 and T52 are single bonds; and L51 is a single bond. The integer b52 is six (6) and R52 is H. The integer b51 is two (2) and R51 is methyl, i.e. a C1 alkyl, and F, respectively.
	Alternatively, compound D1-1, i.e.

    PNG
    media_image5.png
    234
    224
    media_image5.png
    Greyscale
,
can be considered to correspond to recited Formula 50, i.e.

    PNG
    media_image4.png
    283
    328
    media_image4.png
    Greyscale
,
where M5 is Ir; n51 is two (2); n52 is one (1); Ln52 is an organic ligand; Y51 is N; Y52 is C. A51 is pyridine, i.e. a C5 heterocyclic group; and A52 is benzene, i.e. a C6 carbocyclic group; T51 and T52 are single bonds; L51 is a single bond. The integer b52 is four (4) and R52 is H. The integer b51 is four (4) and R51 is H.

Regarding claim 9, Kishino et al teaches all the claim limitations as set forth above. As discussed above, in compound D1-1, the ring A52 is benzene, corresponding to Formula (2-1), i.e.

    PNG
    media_image6.png
    96
    162
    media_image6.png
    Greyscale
,
where X21 and X22 are C-*; and X23 is CR24, where R24 is H; the integer b21 is thee (3) and R21 is H.
Furthermore, as discussed above, in compound D1-1, ring A52 is pyridine, corresponding to Formula 2-4, i.e.

    PNG
    media_image7.png
    104
    153
    media_image7.png
    Greyscale
,
where X24 is N-*; X25 is C-*; and X26 is CR24, where R24 is H. The integer b21 is three (3) and R21 is H.

Regarding claim 10, Kishino et al teaches all the claim limitations as set forth above. As discussed above, in compound Ir(4F5mpiq)3, M5 is Ir; T51 and T52 are single bonds; L51 is a single bond; R52 is H; and R51 is methyl, i.e. a C1 alkyl, and F, respectively.

Regarding claim 17, Kishino et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic light emitting device has the following structure ([0069]):
Anode / hole transport sub layer / light emitting sublayer /  electron transport sublayer / cathode.
Thus, the device comprises a hole transport region, i.e. the hole transport sublayer between the anode and light emitting layer as well as an electron transport region, i.e. an electron transport layer between the light emitting layer and the cathode as recited in the present claims.

Regarding claim 19, Kishino et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the cathode is formed on Al, i.e. a metal containing material. Given that the electron transport layer is found adjacent to the cathode, it is the Examiner’s position that the electron transport region comprises a metal-containing material as recited in the present claims, i.e. the “electron transport region comprising” does not exclude the cathode from being considered as part of the electron transport region.

In light of the above, it is clear that Kishino et al anticipates the presently recited claims.

Claims 1, 5-6, and 7-11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Oikawa et al (US 2016/0056393, cited on IDS filed on 3/25/2020).

Regarding claim 1, Oikawa et al discloses an organic light emitting device comprising an anode, i.e. a first electrode, a cathode, i.e. a second electrode, and an organic layer comprising an light emitting, disposed between the anode and cathode. 
Specific attention is directed Table 6, Example 2-9 in which the light emitting layer comprises the host compound S-58, a thermally activated delayed fluorescence (TADF) compound CC2TA, as a first dopant and phosphorescent metal complex P-10 as a second dopant (Page 102). Compound P-10 has the following structure (Page 13 – Ir(ppy)3): 

    PNG
    media_image8.png
    182
    165
    media_image8.png
    Greyscale
.
This compound contains Ir as a metal, i.e. a metal with an atomic number of 77, and therefore, corresponds to the recited first organometallic dopant of the claims. The compound CC2TA corresponds to the recited first dopant.
	Alternatively, Table 6 Example 2-8 discloses the host compound S-58, the thermally activated delayed fluorescence (TADF) compound CC2TA, i.e., a first dopant, and the phosphorescent metal complex P-14, i.e. a second dopant (Page 102). Compound P-14 has the following structure (Page 13 ): 

    PNG
    media_image9.png
    176
    264
    media_image9.png
    Greyscale
.
This compound contains Ir as a metal, i.e. a metal with an atomic number of 77, and therefore, corresponds to the recited first organometallic dopant of the claims. The compound CC2TA corresponds to the recited first dopant.

Regarding claim 5, Oikawa et al teaches all the claim limitations as set forth above. Additionally, it is noted that the Compound P-14 is disclosed as having a maximum wavelength emission of 466.0 nm (Page 37 – Table 1). Table 7 on Page 103 discloses that Example 2-9 has a difference in the wavelength of emitted light of 2 nm. In other words, Example 2-9 emits light in the wave length of 468 nm, within the recited range of about 420 to about 470 nm.

	Regarding claim 6, Oikawa et al teaches all the claim limitations as set forth above.
The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However; the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the ration of the emission components emitted from the second dopant to total emission components from the emission layer is 50 % or greater, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 7, Oikawa et al teaches all the claim limitations as set forth above. Given that the reference discloses the light emitting layer only contains the host and the two (2) dopant compounds, the light emitting layer consists of the host and first and second dopant compounds as recited in the present claims.

Regarding claim 8, Oikawa et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the recited first dopant as:

    PNG
    media_image10.png
    182
    165
    media_image10.png
    Greyscale
.
This compound can be considered to correspond to recited Formula 50, i.e.

    PNG
    media_image4.png
    283
    328
    media_image4.png
    Greyscale
,
where M5 is Ir; n51 is three (3); n52 is zero (0); Y51 is N; Y52 is C; A51 is pyridine, i.e. a C5 heterocyclic group; and A52 is benzene, i.e. a C6 carbocyclic group; T51 and T52 are single bonds; L51 is a single bond; the integer b52 is four (4) and R52 is H. The integer b51 is four (4) and R51 is H.

Regarding claim 9, Oikawa et al teaches all the claim limitations as set forth above. As discussed above, in compound D1-1, the ring A52 is benzene, corresponding to Formula (2-1), i.e.

    PNG
    media_image6.png
    96
    162
    media_image6.png
    Greyscale
,
where X21 and X22 are C-*; and X23 is CR24, where R24 is H; the integer b21 is thee (3) and R21 is H.
Furthermore, as discussed above, in compound D1-1, ring A52 is pyridine, corresponding to Formula 2-4, i.e.

    PNG
    media_image7.png
    104
    153
    media_image7.png
    Greyscale
,
where X24 is N-*; X25 is C-*, and X26 is CR24, where R24 is H. The integer b21 is three (3) and R21 is H.

Regarding claim 10, Oikawa et al teaches all the claim limitations as set forth above. As discussed above, in compound Ir(ppy)3, M5 is Ir; T51 and T52 are single bonds; L51 is a single bond; R52 is H; and R51 is H..

Regarding claim 11, Oikawa et al teaches all the claim limitations as set forth above. As discussed above, in compound Ir(ppy)3, corresponding to compound PD13 of the claims.

In light of the above, it is clear that Oikawa et al anticipates the presently recited claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kishino et al (US 2011/0062425).

The discussion with respect to Kishino et al as set forth in Paragraph 33 above is incorporated here by reference.

Regarding claim 5, Kishino et al teaches all the claim limitations as set forth above. Additionally, the reference discloses blue light ([0036]). The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However; the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the emission layer emits blue light having a maximum emission wavelength of about 420 nm to about 470 nm, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 11, Kishino et al teaches all the claim limitations as set forth above. As discussed above, the second dopant is Ir(4F5mpiq)3, i.e.

    PNG
    media_image2.png
    311
    368
    media_image2.png
    Greyscale
.
This compound does not correspond to one of the dopants recited in the present claims. However, Example 1 utilizing compound Ir(4F5mpiq)3 is but one example and Paragraph [0050] of the reference discloses other second dopants that can be utilized including D2-4, i.e.

    PNG
    media_image11.png
    226
    175
    media_image11.png
    Greyscale
.
corresponding to compound PD13.
Accordingly, it would have been obvious for one of ordinary skill in the art to Compound D2-4 in place of Ir(4F5mpiq)3 in the light emitting layer of the device disclosed by Kishino et al and thereby arrive at the presently claimed organic light emitting device with a reasonable expectation of success.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kishino et al (US 2011/0062425) in view of Kim et al (US 2016/0211454).

The discussion with respect to Kishino et al as set forth in Paragraph 33 above is incorporated here by reference.

Regarding claim 18, Kishino et al teaches all the claim limitations as set forth above. However, the reference does not disclose that the hole transport region comprises a p-dopant having a LUMO of less than -3.5 eV. 
Kim discloses an organic light emitting device where the hole transport region comprises a p-dopant with a LUMO is 3.5 eV of less, overlapping the recited range of less than 3.5 eV (Abstract and [0254]-[0262]). The reference discloses that the compound is a charge generation material used for improving conductive properties of the hole transport layer ([0255]).
Given that both Kishino et al and Kim are drawn to organic light emitting devices comprises hole transport regions, and given that Nishiyama et al does not explicitly prohibit other elements in the disclosed organic light emitting device, in light of the particular advantages provided by the use and control of the p-dopant as taught by Kim, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the hole transport region in the organic light emitting device disclosed by Kishino et al with a reasonable expectation of success.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kishino et al (US 2011/0062425) in view of Shin et al (US 2012/0049192).

The discussion with respect to Kishino et al as set forth in Paragraph 33 above is incorporated here by reference.

Regarding claim 20, Kishino et al teaches all the claim limitations as set forth above. While Kishino et al discloses a display apparatus, the reference does not disclose that the display apparatus comprises a thin film transistor as recited in the present claims ([0061]).
Shin et al discloses a display apparatus comprising a thin film transistor (Abstract). The thin film transistor comprises a source electrode, a drain electrode and an active layer (Abstract). The transistor further comprises an organic light emitting device, where the first electrode of the organic light emitting device is connected to the drain electrode ([0048]). The reference discloses that the flat panel display apparatus comprising the thin film transistor easily provide uniform electrical characteristics and uniform display characteristics
Given that both Kishino et al and Shin et al are drawn to display devices comprising organic light emitting devices, and given that Shin et al does not explicitly prohibit other device elements, in light of the particular advantages provided by the use and control of the thin film transistor as taught by Shin et al, it would therefore have been obvious to one of ordinary skill in the art to modify the display device disclosed by Kishino et al to include the thin film transistor disclosed by Shin et al with a reasonable expectation of success.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al (US 2016/0056393, cited on IDS filed on 3/25/2020).

The discussion with respect to Oikawa et al as set forth in Paragraph 34 above is incorporated here by reference.

Regarding claim 12, Oikawa et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the difference between the singlet (S1) of the TADF compound (S1(TADF)) and the triplet (T1) of TADF compound (T1(TADF)), i.e. S1(TADF) – T1(TADF) is 1.0 eV or less, overlapping the recited range of greater than or equal to 0.3 eV recited in the present claims.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al (US 2016/0056393, cited on IDS filed on 3/25/2020) as applied to claim 12 above, and in view of Hatakeyama et al (US 2019/0058124).

The discussion with respect to Oikawa et al as set forth in Paragraph 41 above is incorporated here by reference.

Regarding claim 13, Oikawa et al teaches all the claim limitations as set forth above. While the reference discloses TADF dopant compound, the reference does not disclose the second dopant compounds are recited in the present claims.
	Hatakeyama et al discloses an organic light emitting device, where the light emitting layer of the device comprises thermally activated delayed fluorescence dopant compounds ([0016] and [0064]). Specifically, the reference discloses TADF compounds such as  (Page 14 – 1-441):

    PNG
    media_image12.png
    443
    488
    media_image12.png
    Greyscale
.
This compound corresponds to recited Formula 11(4), i.e.

    PNG
    media_image13.png
    260
    473
    media_image13.png
    Greyscale
,
where CY11 to CY13 are benzene, i.e. C6 carbocyclic groups; Y11 and Y12 are -NR14, where R14 is benzene, i.e. a C6 aryl; Y15 is B, R11 is benzene, i.e. a C6 aryl; the integer a11 is one (1); R12 and R13 are H and the integer a13 and a12 are four (4). The reference discloses that a device utilizing the disclosed compound results in an electroluminescent element displaying excellent thermally activated fluorescence ([0016]).
Given that both Oikawa et al and Hatakeyama et al are drawn to organic light emitting device comprising thermally activated delayed fluorescence compound in the light emitting layers, in light of the particular advantages provided by the use and control of the thermally activated delayed fluorescence compound as taught by Hatakeyama et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layer of the device disclosed by Oikawa et al with a reasonable expectation of success.

	Regarding claim 14, the combined disclosures of Oikawa et al and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above, Hatakeyama et al discloses a compound where CY11 to CY13 are benzene groups, R11 is phenyl group and R12 and R13 are H.

Regarding claim 15, Oikawa et al teaches all the claim limitations as set forth above. While the reference discloses TADF dopant compound, the reference does not disclose the second dopant compounds are recited in the present claims.
	Hatakeyama discloses an organic light emitting device, where the light emitting layer of the device comprises thermally activated delayed fluorescence dopant compounds ([0016] and [0064]). Specifically, the reference discloses TADF compounds such as  (Page 15 – 1-447):

    PNG
    media_image14.png
    326
    365
    media_image14.png
    Greyscale
.
This compound corresponds to recited Formula 501, i.e.

    PNG
    media_image15.png
    156
    373
    media_image15.png
    Greyscale
,
where Ar501 is a substituted C18 heterocyclic group; the integers xd1 to xd3 are zero (0); and R501 and R502 are phenyl groups, i.e. C6 aryl groups; the integer xd4 is one (1). The reference discloses that a device utilizing the disclosed compound results in an electroluminescent element displaying excellent thermally activated fluorescence ([0016]).
Given that both Oikawa et al and Hatakeyama et al are drawn to organic light emitting device comprising thermally activated delayed fluorescence compound in the light emitting layers, in light of the particular advantages provided by the use and control of the thermally activated delayed fluorescence compound as taught by Hatakeyama et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layer of the device disclosed by Oikawa et al with a reasonable expectation of success.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al (US 2016/0056393, cited on IDS filed on 3/25/2020) in view of Hatakeyama et al (US 2019/0058124).

The discussion with respect to Oikawa et al as set forth in Paragraph 34 above is incorporated here by reference.

	Regarding claim 16, Oikawa et al teaches all the claim limitations as set forth above. While the reference discloses TADF dopant compounds the reference does not disclose the second dopant compounds are recited in the present claims.
	Hatakeyama discloses an organic light emitting device, where the light emitting layer of the device comprises thermally activated delayed fluorescence dopant compounds ([0016] and [0064]). Specifically, the reference discloses TADF compounds such as  (Page 14 – 1-441 and Page 17 – 1-481):

    PNG
    media_image16.png
    263
    299
    media_image16.png
    Greyscale
 and 
    PNG
    media_image17.png
    276
    289
    media_image17.png
    Greyscale
,
Corresponding to compound 12-13 and 12-7 of the claims, respectively. The reference discloses that The reference discloses that a device utilizing the disclosed compound results in an electroluminescent element displaying excellent thermally activated fluorescence ([0016]).
Given that both Oikawa et al and Hatakeyama et al are drawn to organic light emitting device comprising thermally activated delayed fluorescence compound in the light emitting layers, in light of the particular advantages provided by the use and control of the thermally activated delayed fluorescence compound as taught by Hatakeyama et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layer of the device disclosed by Oikawa et al with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767